Title: Abigail Adams to John Adams, 25 September 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree Sepbr. 25 1775
     
     I set down with a heavy Heart to write to you. I have had no other since you left me. Woe follows Woe and one affliction treads upon the heal of an other. My distress for my own family having in some measure abated; tis excited anew upon the distress of my dear Mother. Her kindness brought her to see me every day when I was ill and our little Tommy. She has taken the disorder and lies so bad that we have little hopes of her Recovery. She is possess’d with the Idea that she shall not recover, and I fear it will prove but too true.
     In this Town the distemper seems to have abated. We have none now so bad as Patty. She has lain 21 days, each day we had reason to think would be her last, but a good Constitution, and youth for ought I know will finally conquer the distemper. She is not able to get out of Bed, nor can she help herself any more than a new born infant. Yet their are symptoms which now appear in her favour.
     The desolation of War is not so distressing as the Havock made by the pestilence. Some poor parents are mourning the loss of 3, 4 and 5 children, and some families are wholy striped of every Member.
     Wherefore is it that we are thus contended with? How much reason have I for thankfulness that all my family are spaired whilst so many others are striped of their parents, their children, their husbands.
     O kind Heaven spair my parents, spair my Dearest Friend and grant him Health. Continue the lives and health of our dear children. Sister Elihu Adams lost her youngest child last night with this disorder. I can add no more than Supplications for your welfare, and an ardent desire to hear from you by every opportunity. It will alleviate every trouble thro which it may be my Lot to pass. I am most affectionately your distress’d
     
      Portia
     
    